Title: To George Washington from Philip Mazzei, 27 January 1779
From: Mazzei, Philip
To: Washington, George


Sir,
Colle in Albemarle [County, Va.] Jany 27th 1779.

Although I had not in my power to pay you my respects, as often as I did wish, the notice you was pleased to take of me when I came into this Country will, I hope, apologize for the liberty I take of asking the honour of your commands for France & Italy, which I am certain to receive if lodged with the Governor or Mr Blair in Williamsburg. I am going to Europe with the most sanguine expectations of success in my endeavours to promote whatever may be of present & future advantage to this Continent. Mr Harvie & another Gentleman told me some time ago, that you had inquired what success I have had & what prospect I have relative to the new branches of agriculture, which I have attempted to introduce in our Country. Experience has convinced me, that this Country is better calculated than any other I am acquainted with for the produce of wine, but I cannot say the same in regard to oil & lemons. It is true, that we cannot call what I have had as yet a fair trial, the seasons having been by all accounts much worse than any man remembers. And it is not improbable, that the same seasons would not have been so detrimental to the plants, if they had previously acquired age & vigour. One spring as bad as those we have had ever since I came, except the last, would in Italy & the South of France have destroyed all the young vines & maney of the old. Here many of my young vines, planted under several disadvantages, have not only survived repeated severe spring-frosts, but they are now more vigorous and luxuriant, than vines of the same age would be in those Countries, & have sooner produced grapes in respectable quantity, & ⟨are good⟩—Should I be so happy as to succeed in my endeavours abroad, I hope soon to return with the means of prosecuting my undertaking with vigour, in which case my veneration for your personal merit, & the natural desire of seeing the Deliverer of our Country, must excuse me for assuming to go, & give you in person an account of what I shall have done, to that place of rural felicity, where, I wish you may long enjoy the fruits of your heroism. With profound respect I have the honour to be, Sir, your Excellency’s most Humble & most Obedient Servant
Philip Mazzei
